Citation Nr: 1503012	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension.

3.  Whether the rating reduction for degenerative disc disease at L4-L5 and L5-S1 (low back disability) from 40 percent to 10 percent, effective May 1, 2014, was proper, including whether an increased evaluation is warranted.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, June 2010, April 2012, and February 2014 decisions of the Detroit, Michigan, Regional Office (RO). 

The April 2008 RO decision denied the service connection claim for a cervical spine disability and perfected appellate review of this determination.

The June 2010 RO decision denied the Veteran's TDIU claim and the Veteran filed a February 2011 notice of disagreement with the determination  

The April 2012 RO decision denied the Veteran's service connection claim for hypertension and he filed an April 2013 notice of agreement with the determination.

The February 2014 RO decision implemented the reduction of the Veteran's service-connected low back disability from 40 percent to 10, percent, effective May 1, 2014, and filed a February 2014 notice of disagreement.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The March 2008 VA cervical spine examination is not adequate because the examiner relied largely, if not entirely, on the medical evidence of record or lack thereof.  The examiner's opinion was without adequate consideration of the competent lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the March 2008 VA examination opinion does not provide a basis to evaluate the cervical spine disability claim, requiring the Board to remand the appeal to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record suggests the Veteran receives regular VA treatment for his cervical spine disability but record does not reflect adequate efforts to obtain relevant since the issuance of the April 2010 Statement of the Case.  These records must be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2014).  

In a June 2010 decision, the RO denied the Veteran's claim for a TDIU rating and VA received a notice of disagreement in February 2011.  In April 2012 the RO denied his service connection claim for hypertension and VA received a NOD in April 2013.  Additionally, a February 2014 RO decision implemented the reduction of the Veteran's service-connected low back disability from 40 percent to 10 percent, effective May 1, 2014, and VA received a notice of disagreement with this decision in February 2014 and another such communication in December 2014.  The Board accepts the respective submissions as timely notices of disagreements with the respective RO determinations, requiring the RO to issue an appropriate statement of the case (SOC), as to the respective claims.  See Manlincon v. West, 12 Vet. App.  238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's cervical spine disability, dated from April 2010 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of cervical spine condition.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Diagnose all cervical spine pathology present, if any.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i)  had onset in service or within one year of separation; or

(ii)  is related to military service;

(iii) was caused by any service-connected disability, specifically including the Veteran's service-connected low back disability; or

(iv) was aggravated by any service connected disability, specifically including the Veteran's service-connected low back disability. 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (the cervical spine disability claim).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Issue a Statement of the Case addressing entitlement to service connection hypertension; the propriety of the rating reduction for a low back disability, including whether an increased evaluation is warranted; and a TDIU rating.  The denials were contained in respective July 2010, April 2012, and February 2014 rating decisions.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







